681




                 OkFICE     OFTHEAmORNN                GENERALOFTEXAS
                                              AUSTIN
QauoGmMn
-aRma.                                                                f7\




         Honorable    IV. A. Morrison
         Orimi~l DintrIot Attorn
         Oamaron, T4x44

         Dear Sir:

                                        opini0n HO. o-a9




                                                         orriae   i44uad    an opinion
                                                         llouanoe    by the Comalo-
                                                        et aotual an4 aoousaw
                                                         y *ervlng     that county
                                                         r air   orrlof4l    autf48
                                                        Thto opinion;      . .~.,hblA
                                        rs*    court
                                                  or Fal1.r aounty oouwnot
                                        rtriot Attornoj auoh aotwl ead,aeoer-
                                        opinion is clearly a abrroot 4nmr


                     wBut~oplnlon      oannot apply to nilam Oottaty,
              Xilam  Oountp alone oompores the 80th Judlofal   Dintriet.
              The oti'ic4~of Orlmlnal Dlrtrfet Attorney or Mllam Qounty
              exile8 by rlrtue  0r the t4rm   0r Articrle 986q. As origi-
              1x411~ anaoted this statute amated the offLo      &bg4t&
              the powem, dutisr (uhloh Vopuirs thr CrimfMi Dlrtriot
              Attorn4r to perffw%i the dutim of both.4 Diatrlot Attorney
              ana 4 county miormq),    and prlvilegor  of the erriao.
EOR. W. A. Morrison, pago t



     The enactment provided for the oftloer'a oompauaatlon
     upon a ree basis. Subsequent legielatlon of courne haa
     rapaaled, ii not dlreotly teen by neooasary lmpllO4tlon,
     the prorlslont~ of the statute with rsfarenoe to oompan84-
     tlon by fees; and now the Criminal Xetrict AttornSy la
     componaatod on 4 8alary baaia, such 8414137 baing zet by
     the Coamla8ioner4* Court, and paid out or the oirla0r*8
     salary r-d or said aounty.

           *It la readily 4pparmt on the faos of the oplnlon
    that It ~88 not l&tended to apply to Criminal Di8triet
    Attorneys,   but only to Dlatrlot Attorney4 in judicial
    diatrlota oomprlmd of more than one oounty. Az aaid
    In tha opinion, *t-ha atatutea do 4ot apportion tha
    expense8 of Diatrlet Attorneys aaumg the Countla8 in
    ju61c141 eistrlota oompoaed of more th4n on4 oounty,
    but apaolrioally provldo that auoh 4xp4naea 4hal.l bs
    paid by the Stats upon the aworn 4M itemized aocount
    of saoh Dlrtrtot ludgo or Attorney entitled therato,
    rhowing such expenzaa.*p

         “A portion of raid Artlqlo 3220~ provld~a th4t the
    Crlztinal Dlatrlat Attorney   shall multe *at the okme OS
    oaoh month OS the tmire     of said oftloa* the report
    roqulred of 411 oounty~offlolals by Art1010 8899, aa
     ammdod.

           Wald ArtiOh   S899 la the &enrrsl statute allowing
    county oftlol4la *raaaomble     expenses necessary in tha
    propor and 14&     oonduct of* their oftioaa. Seotfon B
    thereof provide8 that saoh offiaer marred in the aot,
    where he reoslrem 4 salary a# oompenaation for his aer-
    oLoe8, *shall be s&powered and permitted to purohaae and
    have charged to his oounty 411 roaaon4ble expmao8 aeo48-
    aary in the proper and leg41 oonduot of hi4 offloe, auoh
    expenasa to be parred on, pre-doterniin~d   and allowO& in
    kind 41~3 4nxxauta as nearly as po4albia by the ConaPiartoneral
    Court ono~ eaoh month for the enauiz@ aonth upon the apple-
    cation   of eaoh officer dating   the kind, probable  amount
    of expenditures, and the neoeaalty for the expense8 oi his
    0fri00 r 0fluoh ensuing month.'
Hon. W. A. Morrl804, p*ge S



          “Aa corroatly stated In the opinion above meaitlonmd,
     'Artlole SS99 provides and authorize8 oortaln expenaer
     only for those oiffoera wheme oalarlea arm set, or racy
     bo 8ot, by the Coamiaalonera~ Court.'

            *There OM be no queatlon but that Soetlon S of
     uld ArtiOle applies to the Criminal Dl8trlet Attorzay
     of Yll4m County ainoo hi8 salary f4 8ot by the Cozmi@-
     alonara~   Court.

          "It 8aena to us that it It appe4red to the Coamie-
     aionara* Court th4t such lx p a na sm
                                         were reasonable a04
     n40088ary In the propar and lee1 oonduet 0r this 0rri00
     then they would be permitted 48 '4 matter or law to pa88
     upon and allow the Criminal Di8trlot Attorney rearooable
     expense8 inaurred by htm in operating ap automobile in
     oonneetlon with the duties 0r hi8 orriae.

          Vurther, yooo will note In Section A of Artlalo 3SQ9
     t&t an otfloer ooapen8ated on 4 fer baa18 18 entitled
     to aotlul 4nd neoe8ury  expenaea lngurre4 by him in the
     oonduot oi his orfio6 @such a8 stationary, atampa,    telo-
     phone....... trawilng expsnaea, and other neosrsary
     arpenas8*, whioh would x&e   it appear th4t in the emItem-
     platlon or the Le~ialature, traveling expen808   am   neoem-
     8ary lx p o n8*8
                   . Again  In 8eotlOn B it 18 old     'if ruoh
     lxpuimoa be lneurred in oonneetion with 4ny partiouiar
     oCae auoh report 8hall naBtb auoh oaao*, wbloh phra84ology
     tight aontemplata traveling exponrea.

          Va~Zthr   baaim     or the above I submit for your   opinion
     the r0li0iag    pusryt

          *I%y the Cozzaiaalonera* Court of Mllmu County fm Its
          dlaoretion allow the Orlmlml   Dlatriot Attorney of
          aaid County reasonable expmn8en lnourred by hi&in
          opsmtjn@ 421 automobile within or without     Mlbm
          County dn:laOuueation with the autisa   of his offiee.n

          Seotion8. (.a) and (b) , 0r Art1010 8599, Vernon**
Aanotated civil Statutes, reaa, In part, 48 rolla-t
                                                                                   684



Bon.    iv. A. Morrison,      psge 4



             =(a) At tha aloae of eaah month of his tenure of
        olfias aaoh ofiioer named hsrsin who Is compsnsatsd on
        a fee basis shall irake as part of the report now required
        by lar, an itsmired and sworn statement ot all the aotual
        and neoassary arpansas fncu.rrsd by him in tha conduot or
        his office, such aa stationery, stamps, telephone, prsmiums
        on orrloiala' bonds, ino~udii~g tha oost or surety bonds r0r
        his Daputies, ~retium on fire, burglsry, theft, robbery
        insuranoe proteotlng publio tunds, traveling axpensss and
        other neasssary axpsnsas.: . .*

              "lb) Each offiaar W                 in this Aot, whara he toosirs
        a salsry as compensation tar his ssrvioos, 8halL be smpowarsQ
        end permittad to purohasa sd hare ohsrgsd to hLs oounty all
        rassonable ~onsss   neoetisary in the proper and legal oon-
        dwt   0r   his   0rri08,      prsmiuar 032 0rrioid.s~   bonds,   prtirrm
        on fire, burglary, theft, robbery insuranos protooting publio
        runas and lnoludintr the oost or surety bonus Sor his Psputlas,
        suoh sxpadsds to be pssss4 on, pro-dstswinad   and aLlowed in
        dad and alaounta, as nsarlr as posslblr, by the Com~&sslons~s*
        Court onoa each month for the ensuing month, upon the appli-
        aatlon by saoh oiflasr, stating the kind, probable amount
        0f expenditurs md the necessity ror the axpsnses 0r hfs
        orfioa ror suoh ensulne month, whj.ah application shall,
        before presentation to said court, first be snborsed.by
        the County Auditor, If any, otherwise the County Tmamrer,
        only as to whether funds are ara1labl.a tor payment oi auoh
        expensea.   . . ,*

          Saotion 1 of Artlola 39lSa, Vsrnon~s Annotated Clril
Statutes, reads; In part, a.8follows:

              90 aistrlot orrloer shell be pal4 by the Stats ot
        Texas any tees or ovmmisalon ror any ssnitm p%rfommd
        by hinq nar shall the State or any oounty pay to any Qounty
        0rfi04r in any aounty oontalning a population 0r twenty
        thousand (SO,OOO) inhabitants or more according to ths
        last praoading Federal Census any fee or oommlssion iOr
        any service by hia perrormed aa auah Olriosr; ,. . .*

          Under the provisions of brtiole 39lS0, Ssotion 1, supra,
the Criminal Dlstrlat Attornay of Nilam County fs a salaried
orrloer, and It naoasssrily follows,thet Saotion (b) of Art&ole
$899,    aupra,    is    applicable     to your    Question.
Bon. w. A. Y0rrlsOn, psgs 6



           Sootions (a) and (b) of Artlole be99, supra, bsoame
SrrMtiV4 on January 1, 1936, and were a part oi S4nate BiU.
lo. 8, 44th ~gls14turs,      1st and Sad Called S4ssions, Ohapter
465, pago WM.        It is to bs noted that Motion   (a) oi mid
art1014 sp4oirioally prwldre      that re4 orrioers may be r&a-
bursbd for trareling     expenses, It 18 8igniriew     the 8e0ti0n
(b) of said artiol4, although 4naoted at the sarm tIma as
S4otion (a), does not provld4 that salaried ofifoarr shsll
be r4lmbursed for tra.rsllng 4xp4ns40 or 4xp4nscH inourmd by
tham in opmating      an aubom4bIls in oomection   with th4lr
oSSloia1 duties. Seotlon (b) or Artfole S699, suprn, protides
that said otfioor Qhall be 4mpoworud and pormitt46 t0 puso~se
and h474 ebarg4d to his county all nasonebl4 4xpms4s        n4048-
spry in the proper a06 14gal aonduot or his oftlo8, .*.."

           lo are u&abla, und4r any ral.Id rule ot oonstru4tlon,
to  say that th4 lbwe quot4d language of 84oticm (b) provldes
tor  th4 a11owanoe or traroling oxp4ns4s  or the 4xp48844 in-
ourred in opsrsting sn aatouPobile or any county or dlstriot
orrioer  subj44t to the prwlsions   or said 84otlon Q) or
ArtIol4 -99, supra. Wo think that our position 18 support4d
by HOUSS I3211 Bo. 57, AOtS 4btWLegIslatur4,   18t and 8&l Ca114d
&;;lons, Chapter 57, page ls19, whlah b4oama etisoti+o ?uly E,
        Said not was oodiiled as Seation (0) of Artiole  5899,
Ver&*s    Aanotated Civil Statutes, and reads as followsr

            *(o) Providsd thst in all oountles of thts Stat4       '
     having a population of not 1ess than thirty thousand,
     nine hunQr4d (30,900) and not Ior4 than thlrty.thousand,
     nine   hundrad and rlity (SOi9aO) aooordiag to the last
     preoedingl F4dsral C4ssus wh4rrln there is no Dlstttot
     AttOI%ey and th8 Crilafnal Distrlot Attorney performing
     the duties of a Dlstrlat Attorn4y, suoh Orilaiaal   Dlstrlot
     Attorney psrrormlng the duties of a Dlstriat Attorney
     shall bs empowered and p4rmitt4d to lnour reasonable and
     n444sssry   srg4n848 in inrsstlgatlng arilae and~s40Usmlatlng
     4rldenoe in orlnilnal oasesy and shall be allowed Thrw (5)
     Csnts a ml14 for each mile %rclYeldl by him ln,an sutorobilr
     iurnleheil by hipG In the dieaharg4 or oifloial bosia488,
     whioh sum shall oover all expenses ot th4 mnintenanoe,
     d4pr4olatlon, and operation of suah automobile; 8uOh 4X-
     p4nses shall be reported to the Conmlasionsrs Court Or
     4aoh oounty affsat4d by tbi8 Aot a8 other expense8 ar4
     reported and ehall b4 paid by @aid Commi.48~on4rs Court
     aa suoh other srpensas are paid.*
                                                                         686



Eon. w. A. MorTlson, pags 6



          If the crlmlnal dlatrlat attorney of any cowt~
wlthln.fhe above population bra&at was alraady cntitld     to
traveling lxpermer or upearor lnourred by oporatlng   Ed
lutomcbllc under Saotion (b) ot rstlole S8899, there would
hare boon no need or the leglslaturc cnaottg Saotion (0).
which 8peolflcally provides for rrald lxpemae.   T&at the
loglrlature maa aware of thl8, ir borne out br the 1-0
of the omcr@noy Cba8e    of Em80 Bllllo.   89, mapra, (Artio%e
5899, 8~otlon (o)), whloh 18 as r0110w8

          ~otlon  8. The fact that 8hcre 18 aet am say
     p~~vi8hi   rOrOrimbal  di8triot lttOr II8Y8
                                               p Sr iO~6
     the dutler of dl8trlot lttoram~r in 8aid countie8
      aUthOl’iZi~ thblll t0 inbW   CXwIi8C8   in inT~8ti6atin(l   OdRC
     .and aOctmmlat~     niaan00   in erlmhal    CCD.8,   and that
      thC?e am wny Cal08 VheN       it $8 nCoC8C~zy     hr mob
     ori8inal dlctrlct attorney8 to orpond moriiss~in order
     tc prcporly tnrortl@c crime ana arewulato erlduzoc~
     la orlmlacl oa808 Croat0 an cmorgwoy and agi Japeratlvo
     public MCa8iit~ that the OO?A8titUt%OXiC~ X’d.0 TCqUiriiy
     bill8 to be road ior r~vCn1  day8 be, ad ,2]1e 8aw     18
     hrroby 8Wpendd, and thl8 AOt ball take atie& UUI
     ba in for00 fMw and -eP th. Oaf0 ob it8 Q188a&&,
     and it i8 80 cRactod.*

           Our opinion No, 043lUS holao in offoot fhat thorn i8
no authority ?or the allcwanoa of trard.ling    to the Uriainal
~Dirtriatkttorney of ihy8OI3 Cowtr      tor wking  a trip to Okra-
homa City, Oklahom,   in lQVe8tigting a cti~al        o,alcr to br
triad in ths District Cotirt of braynoon Qounty,   Tua8. In our
Op$UiOR  SO. O-1134, it U88 hold that the Criminal Dl8trlct
Attorney of Fall8 County~oould not inour maaonablc and nCOC8-
8ary  expCn8C8 to be paid by the count7 In kVO8ti&dRg          crime
and aooumlabing   eridoncc in criminal oaccc.~.~~:~Wo are oaoloclng
sopie oi the two opinion8   last wntionod     for your oo~7e~iulca.
          MUam Counta ha8 a population of SS,iS8 &&habitant8
aocording to the last pmoedinp; Federal Oencuo. Tbe~efore raid
oounty does Rot ooam within the population bracket8 aa 88t out
in 8aid Saotian (a) or firtloLe SSOQ, rupra.
lion.   Ii.   A. BtOlTiaOn,pa68 7


          Section 18 of ;irticle3912 (a), supr'e,provides in
effect that eeoh CrircineiIjistrictAttorney in this State
serving 9 District con.prinlngtwo or more counties, the po>ula-
tion of wi.lchexceed6 lLiO,OOCichabltanteaooording to the last
proacdir,&,
          Federal Census, shall be allowed a a~ not to uoeed
&COG. for tho necessary expense of such office, eald mm to be
paId only upor,the itemized 8worn statementof such offioer,
shouing the neosssity thereforand approved by the State Auditor.
          From the reason8 above etated It is obvloue that the
legislaturedid not i!;tend.ctoallow any expense in lnvastlgatlng
orflueand aooumulatingevlderme in oriainei Oasa8 or any upenrw
lnourred by the Criminal Dfstrlct Attorney in ogeratirrgan auto-
mblie axoept under the prorlelonsabove mentioned whloh do not
apply to Nilam County. Therefore,your question is respeottullg
~awwered in the negative.
                Trustlnf;thet the foregoingfully amwem      your inquiry,
we are
                                               Tours rory truly



                                              @&tluzl-
                                         BY
                                                    kl-d.iiw11tiapD8
                                                         AII8i8tant




                     ApVECaCT       3, 1940


                     ATTORNEYGEbTERAL
                                    OF TEXAS